
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


SEVERANCE AGREEMENT


        This Severance Agreement (the "Agreement") is dated effective as of
March 5, 2004, and is entered into by and between OAKLEY, INC., a Washington
corporation (the "Company"), and R. Link Newcomb (the "Executive").

R E C I T A L S

        WHEREAS, the Executive is currently employed by the Company pursuant to
that certain Amended and Restated Employment Agreement, dated May 1, 1999, as
amended effective December 31, 1999 (the "Employment Agreement").

        WHEREAS, the Executive and the Company desire to cancel in full their
respective rights and obligations set forth in the Employment Agreement and to
enter into this Agreement;

        WHEREAS, the Executive has been granted options to purchase Common Stock
of the Company pursuant to the terms and conditions of the Company's 1995 Stock
Incentive Plan, as amended from time to time, and the option agreements entered
into between the Executive and the Company thereunder. Except as otherwise set
forth in Option Benefits below, none of the provisions of this Agreement are
intended to affect the terms or conditions of such options.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual agreements and covenants herein contained, the Company and the Executive
agree as follows:

        1.    Cancellation of Employment Agreement; At Will Employment.    The
Employment Agreement is hereby cancelled, effective on the date hereof and,
except for accrued salary and expense reimbursement items owed to the Executive
by the Company as of the date hereof, neither the Company nor the Executive has
any rights or obligations remaining under the Employment Agreement. From and
after the date hereof, the Executive's employment with the Company will be on an
at-will basis, meaning that either the Executive or the Company may terminate
the employment relationship at any time for any reason or for no reason, and
without further obligation or liability, except as set forth in this Agreement.

        2.    Term of Agreement.    This Agreement shall commence on the date
hereof and shall continue in effect until January 31, 2005, or, if any of the
events set forth in Section 3 of this Agreement shall have occurred prior to
January 31, 2005, the date that any and all benefits due to Executive under this
Agreement have been paid in full and all obligations of the Company to the
Executive under this Agreement have been performed; provided, however, that this
Agreement shall continue in full force and effect thereafter with respect to
Sections 3(c)(ii) and 5(ii) for so long as specified therein.

        3.    Severance Benefits.    Subject to the Executive's executing and,
if applicable, not revoking, a release of claims satisfactory to the Company
substantially in the form attached hereto as Exhibit A (the "Release of
Claims"), in the event the Executive's employment is terminated (i) by the
Company other than for Cause (as such term is defined below) or other than as a
result of Executive's death or Disability (as such term is defined below) or
(ii) by Executive for Good Reason (as such term is defined below), Executive
shall be entitled to the following benefits (the "Severance Benefits"):

        (a)    Severance Payment.    A payment (the "Severance Payment"), in
lieu of any other severance payment pursuant to any other plan or agreement of
the Company or any subsidiary thereof to which the Executive is otherwise
entitled (including, but not limited to any severance plan), of an amount
comprised of his (i) then annual base salary as in effect immediately prior to
the date of termination (the "Termination Date"), which amount shall be payable
either in a lumpsum or in twelve monthly installments (in each case at the sole
discretion of the Board of Directors of the Company (the "Board") or the
compensation committee thereof (the "Compensation Committee")) commencing within
10 business days following the effective date of the Release of Claims; and
(ii) share of the bonus otherwise payable under the Company's Amended and
Restated Executive Officer Performance Bonus Plan (determined as set forth
below)

--------------------------------------------------------------------------------



had he remained in the employ of the Company through the date on which bonuses
are paid by the Company with respect to the year in which the Termination Date
occurs, which amount shall be payable within 5 days following the determination
of the amount of the payment as described below. The Severance Payment shall be
less all applicable federal, state and local taxes and other normal payroll
withholdings.

        For the purposes of this Section 3(a), the amount of the bonus payable
to the Executive, if any, shall be determined in good faith by the Board or the
Compensation Committee, whose determination shall be final and binding on the
Executive, within 15 days following the end of the month in which the
Termination Date occurs. The amount of the bonus payable shall be determined
(i) on the basis of the Company's earnings per share results through the end of
the calendar month in which the Termination Date occurs (as determined by the
Company's senior financial officer), as measured against the portion of any
Company earnings per share target which had been established by the Board or
Compensation Committee as the basis for payment of all or any portion of such
bonus which is related to such time period, and (ii) if applicable, on the basis
of Executive's individual performance through the Termination Date as measured
against his performance targets established by the Company for such time period,
each as pro-rated for the period through the end of the calendar month in which
the Termination Date occurs.

        (b)    Medical Benefits.    Provided the Executive timely elects
coverage under the Consolidated Omnibus Reconciliation Act of 1985, as amended,
("COBRA"), the Company shall pay, on the Executive's behalf, his group health
insurance premiums, including coverage for his eligible dependants that were
enrolled immediately prior to the Termination Date, for a period not to exceed
ninety (90) days following the Termination Date. The Executive will advise the
Company promptly upon his becoming eligible for medical benefits from another
source, and, if such occurs, the Company's obligation to pay the Executive's
COBRA premiums will cease. The Executive shall be entitled to maintain coverage
for himself and his eligible dependents at his own expense for the balance of
the period that the Executive is entitled to coverage under COBRA.

        (c)    Option Benefits.    

        (i)    The acceleration of vesting of that portion of the Executive's
options to purchase common stock of the Company that are outstanding as of the
date of termination, if any, that would have become vested during the nine-month
period immediately following the Termination Date had the Executive remained
continuously employed by the Company during such period.

        (ii)   Executive shall be entitled to exercise his stock options to the
extent vested on the Termination Date (including any stock options the vesting
of which is accelerated pursuant to subsection (c)(i) above) for a period of two
years from the Termination Date.

        (d)    Definitions.    As used, herein, the following terms shall have
the indicated meanings:

        (i)    "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform his or her duties with the Company (other than by reason
of the Executive's Disability), (ii) the willful engaging by the Executive in
conduct that is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise, (iii) the Executive's conviction of or
entry of a plea of guilty or nolo contendere to, a felony or other crime
involving moral turpitude, (iv) the commission by the Executive of any act of
theft, embezzlement or fraud in connection with his employment with the Company,
or (v) the Executive's appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
from anyone other than the Company any personal profit without the Company's
consent in connection with any transaction entered into on behalf of the
Company.

2

--------------------------------------------------------------------------------



        (ii)   "Disability": The Executive will be deemed to have a "Disability"
if, for physical or mental reasons, the Executive is unable to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of one-hundred-twenty (120) consecutive days or one-hundred-eighty
(180) days during any twelve-month period.

        (iii)  "Good Reason" for termination by Executive of his employment with
the Company shall mean the assignment of the Executive of any duties
substantially inconsistent with his position, duties, responsibilities and
status with the Company.

        Executive shall not be entitled to the Severance Benefits set forth in
this Section 3 if (i) the Executive's employment in terminated by the Company
for Cause or as a result of Executive's death or Disability or (ii) the
Executive terminates his employment with the Company other than for Good Reason.

        4.    Additional Benefits.    The benefits provided to the Executive
under this Agreement are intended to be in addition to and supplement any
benefits to which the Executive may otherwise be entitled to receive (other than
pursuant to the Severance Plan) under any retirement, pension, profit sharing,
stock option, stock incentive or similar compensation plan provided by the
Company to its executive officers.

        5.    Participation in Executive Severance Plan; Option Exercise
Period.    During the term of this Agreement, Executive shall not be eligible to
participate in the Oakley, Inc. Executive Severance Plan (the "Severance Plan").
If Executive is employed by the Company on January 31, 2005, Executive shall,
without further action by the Company, (i) become an Eligible Employee pursuant
to the Severance Plan as of such date and will be entitled to the benefits
provided thereunder, as the same may be modified or amended from time to time,
provided that the benefits to be provided thereunder as of the date hereof may
not be modified as to the Executive for a period of two (2) years after the
Executive first becomes an Eligible Employee, and (ii) be entitled to exercise
his stock options to the extent vested on any Termination Date (including any
stock options the vesting of which is accelerated) for a period of two years
from the Termination Date.

        6.    No Mitigation.    The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.

        7.    Confidentiality.    The Executive acknowledges that in his
employment with the Company he will occupy a position of trust and confidence.
The Executive shall not, except as may be required in the normal course of
business to perform his duties of employment by the Company or as required by
applicable law, without limitation in time or until such information shall have
become public other than by the Executive's unauthorized disclosure, disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, its subsidiaries or affiliates. "Confidential
Information" shall mean information about the Company, its subsidiaries and
affiliates, and their respective clients and customers that is not disclosed by
the Company for financial reporting purposes and that was learned by the
Executive in the course of his employment by the Company, its subsidiaries or
affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information. The Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company, its subsidiaries and affiliates, and that such information gives
the Company a competitive advantage. The Executive agrees to (i) deliver or
return to the Company, at the Company's request at any time or upon termination
of his employment or as soon thereafter as possible, (A) all documents, computer
tapes and disks, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) furnished by the Company, its subsidiaries
and affiliates, or prepared by the Executive during the term of his employment
by the Company, its subsidiaries or affiliates, and (B) all notebooks and other
data relating to research or experiments or other work conducted by the
Executive in the scope

3

--------------------------------------------------------------------------------




of employment or any inventions made, created, authored, conceived, or reduced
to practice by the Executive, either alone or jointly with others, and (ii) make
full disclosure relating to any inventions.

        8.    Successors.    Any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company shall assume all
obligations of the Company under this Agreement and all rights of the Company
under this Agreement shall inure to such successor, in the same manner and to
the same extent that the Company would be required to perform and be entitled to
the benefits of this Agreement if no such succession had taken place.

        9.    Notices.    All notices and other communications under this
Agreement shall be in writing and delivered to the addresses set forth below and
shall be effective when delivered, if hand delivered; three (3) days after
mailing by first class mail, certified or registered with return receipt
requested; and 24 hours after transmission of a fax:

If to Company:   Oakley, Inc.
One Icon
Foothill Ranch, California 92610
Attention: Chairman of the Board
If to the Executive:
 
R. Link Newcomb
1247 Skyline Drive
Laguna Beach, California 92651

Either party may change such party's address for notices by notice duly given
pursuant hereto.

        10.    Arbitration.    The Company and Executive agree that any dispute
arising as to the parties' rights and obligations hereunder shall, at the
election and upon written demand of either party, be submitted to arbitration
before a single neutral arbitrator in the county and state in which Executive is
working for the Company at the time such dispute arises and will be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association, which Rules shall be modified by the
arbitrator to the extent necessary to comply with applicable law. The arbitrator
shall not have authority to add to, modify, change or disregard any lawful terms
of this Agreement or to issue an award that is contrary to applicable law. The
decision of the arbitrator shall be final and binding and enforceable in any
court of competent jurisdiction. The parties further agree, notwithstanding the
foregoing, that (i) the provisions of the California Arbitration Act, including
Sections 1281.8 and 1283.05 of the California Code of Civil Procedure, will
apply to any arbitration hereunder; (ii) the Company shall pay any costs and
expenses that Executive would not otherwise have incurred if the dispute had
been adjudicated in a court of law, rather than through arbitration, provided,
however, that if either party prevails on a statutory claim that affords the
prevailing party an award of attorney's fees, the arbitrator may award
reasonable attorney's fees to the prevailing party, consistent with applicable
law; and (iii) any hearing must be transcribed by a court reporter and any
decision of the arbitrator must be set forth in writing, consistent with the
applicable state or federal law and supported by essential findings of fact and
conclusion of law. The provisions of this Section 10 shall survive the
termination or revocation of this Agreement.

        11.    Indemnification.    Notwithstanding anything herein to the
contrary, nothing in this Agreement or the Release of Claims is intended to
modify or terminate the Company's obligations under the Indemnification
Agreement, dated February 7, 2003, between Executive and the Company, or any
amendment thereto or replacement therefore entered into after the date hereof.

        12.    Miscellaneous.    

        (a)    Modification and Waiver.    Except as otherwise specifically
provided in this Agreement, no provision of this Agreement may be modified,
waived or discharged unless such waiver,

4

--------------------------------------------------------------------------------



modification or discharge is agreed to in writing and signed by both the Company
and the Executive. No waiver at any time by either party to this Agreement of
any breach by the other party hereto of, or failure to comply with, any
provision hereof shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or similar time.

        (b)    Entire Agreement.    No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
This Agreement supercedes in its entirety the terms and conditions of the
Employment Agreement, and the Employment Agreement shall have no further force
or effect.

        (c)    Governing Law.    This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of California.

        (d)    Severability.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer, and the Executive has executed this Agreement,
as of the day and date first above written.

EXECUTIVE   OAKLEY, INC.


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

    By:        

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------






Exhibit A

GENERAL AND SPECIAL RELEASE


        This General and Special Release ("Release") is entered into as of this
[    ] day of [            ], 200[    ] by and between OAKLEY, INC., a
Washington corporation (the "Company") and Link Newcomb, an employee of the
Company ("Executive") (collectively, the "Parties").

        WHEREAS, Executive and the Company are parties to a severance agreement
dated as of [date], governing the terms and conditions applicable upon
termination of Executive's employment with the Company (the "Severance
Agreement");

        WHEREAS, pursuant to the terms of the Severance Agreement, the Company
has agreed to pay Executive certain severance benefits under the terms and
conditions specified therein, provided that Executive has executed [, and not
revoked,] a general and special release of claims in favor of the Company;

        WHEREAS, Executive's employment with the Company is being terminated
effective [Date];

        WHEREAS, the Parties wish to terminate their relationship amicably and
to resolve, fully and finally, all actual and potential claims and disputes
relating to Executive's employment with and termination from the Company and all
other relationships between Executive and the Company, up to and including the
date of execution of this Release.

        THEREFORE, in consideration of these Recitals and the promises and
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are expressly acknowledged,
the Parties, intending to be legally bound, agree as follows:

AGREEMENT

        1.    TERMINATION OF EMPLOYMENT.    Executive's employment with the
Company shall terminate on [Date] (the "Termination Date").

        2.    SEVERANCE BENEFITS.    

        a.     Pursuant to the terms of the Severance Agreement, and in
consideration of Executive's release of claims and the other covenants and
agreements contained herein and therein, and provided that Executive has signed
this Release and delivered it to the Company, [and has not exercised any
revocation rights as provided in Paragraph 6 below,] the Company shall pay the
Severance Payment (as that term is defined in the Severance Agreement) and
benefits specified in Paragraph 3 of the Severance Agreement (the "Severance")
to Executive in the time and manner provided therein.

        b.     Executive acknowledges and agrees that the Severance constitutes
consideration beyond that which, but for the mutual covenants set forth in this
Release and the covenants contained in the Severance Agreement, the Company
otherwise would not be obligated to provide, nor would Executive otherwise be
entitled to receive.

        3.    EFFECTIVE DATE.    Provided that it has not been revoked pursuant
to Paragraph 6 hereof, this Release will become effective on the eighth (8th)
day after the date of its execution by Executive (the "Effective Date"). [NOTE:
This paragraph should be removed for any employee who is under 40 at the time of
entering into the Release.]

        4.    EFFECT OF REVOCATION.    Executive acknowledges and agrees that,
in the event that Executive revokes this Release pursuant to Paragraph 6 hereof,
Executive shall have no right to receive the Severance. [NOTE: This paragraph
should be removed for any employee who is under 40 at the time of entering into
the Release.]

6

--------------------------------------------------------------------------------




        5.    GENERAL AND SPECIAL RELEASE.    

        a.     In consideration of the Severance and the Company's other
covenants contained herein and in the Severance Agreement, Executive hereby
forever releases and discharges the Company and its parent, subsidiary, related
and/or affiliated companies ("Affiliates") and each of its and their past and
present officers, directors, managers, employees, agents, attorneys, and each of
its and their respective successors and assigns (the "[Company] Released
Parties") from any and all claims, charges, complaints, liens, demands, causes
of action, obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that Executive had, now has, or may hereafter claim to have against
the [Company] Released Parties, arising out of or relating in any way to
Executive's hiring by, employment with, or separation from the Company, from the
beginning of time through the date Executive executes this Release, other than
any claim for the failure of the Company to provide to Executive any vested
benefits or right under any of its "employee benefit plans" or arrangements (if
any) in which Executive is vested (the "Released Claims"). This release
specifically extends to, without limitation, claims for wrongful termination,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, fraud, misrepresentation, defamation, slander,
infliction of emotional distress, disability, loss of future earnings, and
claims under the California Constitution, the United States Constitution, and
applicable state and federal statutes and regulations, including, but not
limited to, the Civil Rights Act of 1964, the Fair Labor Standards Act, the
National Labor Relations Act, the Labor-Management Relations Act, the Worker
Retraining and Notification Act of 1988, the Rehabilitation Act of 1973, as
amended, the Americans With Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Age Discrimination in Employment Act of 1967,
the California Fair Employment and Housing Act, and the California Labor Code
(all as amended from time to time).

        b.     The Company hereby forever releases and discharges Executive and
his agents, successors, heirs and beneficiaries (the "Executive Released
Parties") from any and all claims, charges, complaints, liens, demands, causes
of action, obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that the Company had, now has, or may hereafter claim to have
against the Executive Released Parties, arising out of or relating in any way to
Executive's hiring by, employment with, or separation from the Company, from the
beginning of time through the date Executive executes this Release.
Notwithstanding the foregoing, nothing contained herein shall release Executive
from any claim relating to the breach by Executive of any confidentiality
agreements with or similar obligations to the Company.

        c.     Each of Executive and the Company acknowledges and agrees that it
is his or its intention to forever bar every claim described in Paragraphs 5(a)
and (b) herein, whether known or unknown to the Parties at this time or
discovered later. The Parties understand and acknowledge that there are laws
which may invalidate releases of claims which are unknown to the releasing
party. Each of the Parties hereby expressly waives any protection to which he or
it may otherwise be entitled hereunder by virtue of any such law. In particular,
and not by way of limitation, each of the Parties represents and acknowledges
that he or it is familiar with Section 1542 of the California Civil Code, which
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        Each of the Parties hereby waives and relinquishes any rights and/or
benefits which he or it has or may have under California Civil Code Section 1542
or any similar applicable law of any state.

        d.     Executive hereby represents that no claim, complaint, charge or
other action of any kind on Executive's behalf is pending against any of the
Company Released Parties. Executive further represents and hereby agrees that
Executive shall not institute a claim, complaint, charge or other

7

--------------------------------------------------------------------------------




action of any kind with any governmental agency or court against any of the
Company Released Parties concerning any of the Released Claims. Executive
further agrees not to aid or assist any other person in pursuing any claim,
charge or action against the Company Released Parties unless compelled to do so
by law or court order. Notwithstanding the foregoing, nothing herein prohibits
Executive from filing a charge or complaint with the Equal Employment
Opportunity Commission ("EEOC") or any other civil rights agency or from
participating in any investigation or proceeding of the EEOC. However, Executive
waives the right to any damages pursuant to such claims. If Executive is
identified in any class action related in any way to matters released or waived
in this Paragraph 5, Executive agrees to permanently opt out of the class at the
first available opportunity.

        e.     Notwithstanding anything herein to the contrary, nothing in this
Release is intended to modify or terminate the Company's obligations under the
Indemnification Agreement, dated February 7, 2003, between Executive and the
Company, or any amendment thereto or replacement therefore entered into after
the date hereof.

        6.    REVIEW [AND REVOCATION] PERIOD.    [Note: The following bracketed
provisions (2 sentences re: identifying reasons for termination and persons
affected) are to be included ONLY if employee is age 40 or over and is being
terminated as part of a group (as defined by ADEA regulations)]. [Executive
acknowledges and agrees that this Release has been entered into by Executive and
the Company in connection with [describe event necessitating termination and
identifying individuals affected thereby]. Executive acknowledges that Executive
has been informed in writing, as set forth on Attachment A hereto, of the job
titles and ages of all employees who are being offered similar severance
benefits, as well as the ages of all employees in the same job classification or
category or organizational unit who are not being terminated or offered similar
severance benefits.] Executive acknowledges that the Company has advised
Executive that Executive may consult with an attorney of Executive's own
choosing (and at Executive's expense) prior to signing this Release and that
Executive has been given [at least twenty-one (21)/forty-five (45)] days during
which to consider the provisions of this Release, although Executive may sign
and return it sooner. [The following bracketed language is to be included if
Executive is 40 or over at time Release is presented. If termination is part of
a group, the applicable review period is 45 days; if termination is solo, the
applicable review period is 21 days. If Executive is under 40, Executive may
have a review period that is less than 21 days, without a right to revoke.] [To
the extent that Executive takes less than [twenty-one (21)/forty-five (45)] days
to consider this Release before signing it, Executive acknowledges and agrees
that Executive has had sufficient time to consider this Release with an attorney
and that Executive expressly, voluntarily and knowingly waives any additional
time. Executive further acknowledges that Executive has been advised by the
Company that after executing this Release, Executive will have seven (7) days to
revoke this Release, and that this Release shall not become effective or
enforceable until such seven (7)-day revocation period has expired. Executive
acknowledges and agrees that if Executive wishes to revoke this Release,
Executive must do so in writing, and that such revocation must be signed by
Executive and received by [a specific person] at [the Company] no later than
5:00 p.m. Pacific Standard Time on the seventh (7th) day after Executive has
executed this Release. Executive acknowledges and agrees that, in the event that
Executive revokes this Release, Executive will have no right to receive any
benefits hereunder, including the Severance.] Executive represents that
Executive has read this Release and understands its terms and enters into this
Release freely, voluntarily, and without coercion.

        7.    NO DISPARAGEMENT.    Executive agrees not to make any oral or
written statements that are disparaging of the Company or any of the Released
Parties, or each of their respective present or former officers, directors,
agents, employees, successors or assigns.

        8.    CONFIDENTIALITY.    Executive hereby acknowledges the covenant
contained in Paragraph 7 of the Severance Agreement, which is incorporated
herein, and reaffirms his commitment, as set forth therein, not to disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, its subsidiaries or affiliates.

8

--------------------------------------------------------------------------------




        9.    NON-INTERFERENCE.    For a period of twelve (12) months following
the Termination Date, Executive shall not, whether for Executive's benefit or
the benefit of any other person or entity, directly or indirectly (a) solicit or
recruit, or attempt to solicit or recruit, any person known to Executive to be
(or to have been within the then immediately-preceding six (6) month period) an
employee of or consultant to the Company for any purpose or (b) induce or
encourage any such employee or consultant to terminate his, her or its
employment or consulting relationship with the Company.

        10.    NON-SOLICITATION.    For a period of twelve (12) months following
the Termination Date, Executive shall not, directly or indirectly, solicit,
induce, or attempt to solicit or induce any person or entity known to Executive
to be (or to have been within the then immediately-preceding six (6) month
period) a customer, client, vendor, supplier or consultant of the Company (a
"Customer") to (a) terminate his, her or its relationship with the Company for
any purpose or (b) decrease the amount of business that any such Customer
conducts with the Company.

        11.    COOPERATION IN LITIGATION.    At the Company's request, Executive
shall use his good faith efforts to cooperate with the Company, its Affiliates,
and each of its and their respective attorneys or other legal representatives
("Attorneys") in connection with any claim, litigation, or judicial or arbitral
proceeding which is now pending or may hereinafter be brought against the
Released Parties by any third party. Executive's duty of cooperation shall
include, but not be limited to, (a) meeting with the Company's and/or its
Affiliates' Attorneys by telephone or in person at mutually convenient times and
places in order to state truthfully Executive's knowledge of matters at issue
and recollection of events; (b) appearing at the Company's, its Affiliates'
and/or their Attorneys' request (and, to the extent possible, at a time
convenient to Executive that does not conflict with the needs or requirements of
Executive's then-current employer) as a witness at depositions or trials,
without necessity of a subpoena, in order to state truthfully Executive's
knowledge of matters at issue; and (c) signing at the Company's, its Affiliates'
and/or their Attorneys' request declarations or affidavits that truthfully state
matters of which Executive has knowledge. The Company shall reimburse Executive
for the reasonable expenses incurred by him in the course of his cooperation
hereunder. The obligations set forth in this Paragraph 11 shall survive any
termination or revocation of this Release.

        12.    NON-ADMISSION OF LIABILITY.    Nothing in this Release shall be
construed as an admission of liability by Executive or the Released Parties;
rather, Executive and the Released Parties are resolving all matters arising out
of the employer-employee relationship between Executive and the Company and all
other relationships between Executive and the Released Parties.

        13.    BINDING EFFECT.    This Release shall be binding upon the Parties
and their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of the Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns.

        14.    GOVERNING LAW.    This Release shall be governed by and construed
and enforced in accordance with the laws of the State of California applicable
to agreements negotiated, entered into and wholly to be performed therein.

        15.    SEVERABILITY.    Each of the respective rights and obligations of
the parties hereunder shall be deemed independent and may be enforced
independently irrespective of any of the other rights and obligations set forth
herein. In the event any provision of this Release should be held to be contrary
to, or invalid under the law of', any country, state or other jurisdiction, such
illegality or invalidity shall not affect in any way any other provisions
hereof', all of which shall continue, nevertheless, in full force and effect;
any provision which is held to be illegal or invalid in any country, state or
other jurisdiction shall, nevertheless, remain in full force and effect in any
country, state or jurisdiction in which such provision is legal and valid.

        16.    COUNTERPARTS.    This Release may be signed in counterparts and
each counterpart shall be deemed to be an original but together all such
counterparts shall be deemed a single agreement.

9

--------------------------------------------------------------------------------




        17.    ENTIRE AGREEMENT; MODIFICATION.    This Release constitutes the
entire understanding between the Parties with respect to the subject matter
hereof and may not be modified without the express written consent of both
Parties. This Release supersedes all prior written and/or oral and all
contemporaneous oral agreements, understandings and negotiations regarding its
subject matter. This Release may not be modified or canceled in any manner
except by a writing signed by both Parties.

        18.    ACCEPTANCE.    Executive may confirm his acceptance of the terms
and conditions of this Release by signing and returning two (2) original copies
of this Release to [name & title], [address], no later than 5:00 p.m. Pacific
Standard Time on [DATE AT LEAST 21/45 DAYS AFTER EXECUTIVE IS GIVEN THE
AGREEMENT IF EMPLOYEE IS 40 OR OVER—Modify according to whether Employee is 40
or over and part of a group termination]. The Company's offer as contained in
this Release will expire at such time.

EXECUTIVE ACKNOWLEDGES AND REPRESENTS THAT EXECUTIVE HAS FULLY AND CAREFULLY
READ THIS RELEASE PRIOR TO SIGNING IT AND UNDERSTANDS ITS TERMS. EXECUTIVE
FURTHER ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS BEEN, OR HAS HAD THE
OPPORTUNITY TO BE, ADVISED BY INDEPENDENT LEGAL COUNSEL OF EXECUTIVE'S OWN
CHOICE AS TO THE LEGAL EFFECT AND MEANING OF EACH OF THE TERMS AND CONDITIONS OF
THIS RELEASE, AND IS ENTERING INTO THIS RELEASE FREELY AND VOLUNTARILY AND NOT
IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN AS SET FORTH IN THIS
RELEASE.

        IN WITNESS WHEREOF, the Parties have executed this Release as of the day
and year set forth above.

ACCEPTED AND AGREED:

[Executive's Name]
("Executive")   OAKLEY, INC.
("Company")


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

[Executive's Name]
  By:

--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

Date:                   Date:
     

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



SEVERANCE AGREEMENT
Exhibit A GENERAL AND SPECIAL RELEASE
